PER CURIAM.
The petition contained ten counts for violation of the safety appliance act (Act March 2, 1893, c. 196, 27 Stat. 531 [U. S. Comp. St. 1901, p. 3174]). After hearing the evidence, the court directed a verdict; for the plaintiff on all the counts. It is admitted at the bar here that the direr tion could not be assailed, so far as it related to six of the counts. We have carefully considered the argument and briefs in relation to the other counts, and we are of the opinion that the court was not in error in directing the verdict on them. Pleasants v. Fant, 22 Wall. 116, 122, 22 L. Ed. 780. Affirmed.